DISMISS and Opinion Filed July 24, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00594-CV

                IN THE INTEREST OF G.R.M. AND G.A.A.M., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-07648

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The Court questioned its jurisdiction over this appeal as the clerk’s record contained an
order granting appellant’s motion for new trial. We instructed appellant to file, by June 11, 2018,
a letter brief addressing the jurisdictional issue and cautioned her that failure to comply may result
in dismissal of the appeal without further notice. Appellant has not complied.
       An order granting a new trial deprives an appellate court of jurisdiction over an appeal.
See Yan v. Jiang, 241 S.W.3d 930, 930 (Tex. App.—Dallas 2008, no pet.). The trial court signed
the judgment on April 25, 2018. Appellant filed a timely motion for new trial on April 30, 2018.
The trial court signed an order granting the motion for new trial on May 7, 2018.
       Because the trial court has granted a new trial, this Court lacks jurisdiction over this appeal.
Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
180594F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF G.R.M. AND                     On Appeal from the 255th Judicial District
 G.A.A.M., CHILDREN                                Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-17-07648.
 No. 05-18-00594-CV                                Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Charles Ray McCullough recover his costs of this appeal
from appellant Lequeshua Shanta Wriser.


Judgment entered July 24, 2018.




                                             –2–